763 F.2d 414
Daniel W. McCONNELL, Appellant,v.UNITED STATES, Appellee.
Appeal No. 84-1724.
United States Court of Appeals,Federal Circuit.
June 3, 1985.

Appealed from United States Claims Court;  Judge Nettesheim.
Joseph D. Crumlish, Washington, D.C., argued, for appellant.
Paul Flaherty, Washington, D.C., of counsel.
Robert A. Reutershan, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued, for appellee.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Thomas W. Petersen and Joseph T. Casey, Jr.
Karlissa Krombein, Office of Gen. Counsel, U.S. Army Corps of Engineers, Washington, D.C., of counsel.
Frank Parsons, Office of Dist. Court, U.S. Army Corps of Engineers, Buffalo, N.Y., of counsel.
Before RICH and DAVIS, Circuit Judges, and COWEN, Senior Circuit Judge.
DECISION
PER CURIAM.


1
Daniel W. McConnell appeals from the July 27, 1984 final order of the United States Claims Court, 5 Cl.Ct. 785 (1984), which granted his motion for summary judgment on his second cause of action, covering the period from September 24, 1974 through July 26, 1977, but otherwise denied his motion.  McConnell also appeals from the same decision of the Claims Court which granted the United States summary judgment on the remainder of his complaint.  We have fully considered the record and submissions of the parties and we affirm on the basis of the well-reasoned opinion of the court below.*


2
AFFIRMED.



*
 An unpublished opinion was issued in this case on April 8, 1985